Judgment, Supreme Court, New York County (Michael J. Obús, J.), rendered September 20, 2005, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a *301second violent felony offender, to a term of seven years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). The evidence supports the conclusion that when defendant forcibly stole a quantity of payroll checks, he did so with the intent to deprive his former employer of their economic value (see Penal Law § 155.00 [3] [a]). Concur—Tom, J.P., Marlow, Williams, Gonzalez and Catterson, JJ.